Y




                                      MANDATE

                                  Court of Appeals
                              First District of Texas
                                   NO. 01-11-00995-CV

                   PRIME NATURAL RESOURCES, INC., Appellant

                                             V.
    CERTAIN UNDERWRITERS AT LLOYD’S, LONDON, SYNDICATE NUMBERS
     2020, 1084, 2001, 457, 510, 2791, 2987, 3000, 1221, 5000, AND NAVIGATORS
                            INSURANCE CO. UK, Appellees

     Appeal from the 129th District Court of Harris County. (Tr. Ct. No. 2007-56696).

TO THE 129TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

        Before this Court, on the 26th day of March 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                       This case is an appeal from the final judgment signed by
               the trial court on October 24, 2011. After submitting the case
               on the appellate record and the arguments properly raised by
               the parties, the Court holds that the trial court’s judgment
               contains no reversible error. Accordingly, the Court affirms
               the trial court’s judgment.
                     The Court orders that appellant, Prime Natural
               Resources, Inc., pay all appellate costs.
                      The Court orders that this decision be certified below
               for observance.
               Judgment rendered March 26, 2015.


               Panel consists of Justices Jennings and Brown. ∗      Opinion
               delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




June 5, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT




∗      The Honorable Jim Sharp, former Justice of this Court, was a member of the Panel
       and present for argument when this case was submitted. Because his term expired
       on December 31, 2014, he did not participate in the decision of the case. See TEX.
       R. APP. P. 41.1.